Citation Nr: 0100305	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic cataract 
and traumatic glaucoma of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a traumatic cataract and 
traumatic glaucoma of the left eye.  The veteran has since 
relocated, and his case is now being handled through the 
North Little Rock, Arkansas, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A traumatic cataract of the veteran's left eye existed 
prior to his service.

3.  The veteran's disability due to a traumatic cataract of 
the left eye did not increase during his service.

4.  The veteran is not shown to have had traumatic glaucoma 
of the left eye during service.

5.  The veteran is not shown to currently have traumatic 
glaucoma of the left eye.


CONCLUSION OF LAW

A traumatic cataract and traumatic glaucoma of the left eye 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3a, 4, 114 
Stat. 2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that left eye disorders, a traumatic 
cataract and traumatic glaucoma, were aggravated during 
service.  He reports that his left eye was injured before 
service, and was injured again during service.  He contends 
that a cataract and glaucoma of the left eye were aggravated 
by injury of the eye during service.

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  On three occasions, in 
August 1996, March 1998, and March 1999, the Board remanded 
the case for additional development of evidence relevant to 
the veteran's left eye claim.  The evidence now associated 
with the claims file includes the reports of VA medical 
examinations, and a VA medical opinion that was requested by 
the Board.  The evidence compiled with respect to the left 
eye claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to the left eye claim now have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §5107).  A veteran will be considered to have been 
in sound condition when examined and accepted for service, 
except as to disorders noted at entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).

The veteran was examined in July 1982, prior to his entry 
into service.  At that time, he reported that he had 
defective vision, and wore glasses.  On examination, the 
veteran's vision was found to be 20/200 corrected to 20/25 in 
the right eye, and 20/200, corrected to 20/30 in the left 
eye.  In an August 1983 examination, no other problem with 
the veteran's eyes was noted.  The examination records 
reflect that diminished visual acuity was noted when the 
veteran entered service, but no cataract, glaucoma, or 
history of eye trauma was noted at that time.

Service outpatient treatment notes reflect that the veteran 
was seen in October 1983, relating that the vision in his 
left eye was worse.  He reported that, during childhood, he 
had been hit in the left eye with a belt.  The examiner found 
a traumatic cataract in the veteran's left eye.  Another 
examiner opined that the cataract in the veteran's left eye 
appeared to be congenital.  In October 1984, an examiner 
indicated that the cataract appeared more likely to be 
traumatic than congenital.  The cataract was noted on eye 
examinations through the remainder of the veteran's service, 
without any indication that the cataract worsened, or that 
the cataract adversely affected the veteran's visual acuity.  
In December 1984, a physician excised a cystic papule from 
the veteran's right eyelid.  The veteran received treatment 
during service for conjunctivitis in February 1984, January 
1991, and May 1992.  

On VA medical examination in August 1992, the examiner found 
that the veteran had myopia, a traumatic cataract of the left 
eye, and traumatic angle recession glaucoma of the left eye.  
In April 1993, the veteran wrote that he had been struck in 
the left eye before he entered service, but that the eye 
condition had been aggravated in service.  He reported that 
he had been struck in the left eye again on April 26, 1988.  
The veteran's service medical records reflect that he 
received outpatient treatment on April 26, 1988, for a 
laceration of the lip caused by being struck by another 
person.  There is no reference in the service medical records 
to any eye injury at that time.

In a June 1994 statement, the veteran wrote that he had had 
an eye condition at the time he entered service, but that the 
eye condition had been aggravated by two incidents during 
service.  First, he reported, in May 1985, a shipmate on his 
submarine fell through a hatch on top of him.  "This injured 
my eyes due to his weight falling full force on me," he 
wrote.  The second incident, the veteran wrote, took place in 
late 1988, when he was hit in the eyes during a fight.

In an August 1994 statement, the veteran wrote that his right 
eye was injured twice during service, once when his shipmate 
fell on him, and once when he was in a fight.  He reported 
that he continued to have swelling of his eye, and burning 
and pain of his eyes most of the time.  He reported that he 
continued to receive antibiotics for his eye problems.

Notes of VA outpatient treatment in September 1996 reflect 
that the veteran reported that he was hit in the left eye 
with a belt as a child, and again in a fight during service.  
The veteran reported that he had traumatic cataracts and 
traumatic glaucoma of the left eye.  The examiner noted that 
the veteran had a tear in the iris sphincter of the left eye, 
and a lens opacity in the left eye.  The examiner's diagnoses 
were myopia and a left eye cataract, probably traumatic.

On VA examination in May 1998, the examiner noted a left eye 
cataract, and a tear in the iris sphincter of the left eye.  
The examiner wrote that the veteran's left eye cataract was 
probably due to trauma, because the eye had been traumatized 
enough to tear the iris sphincter.  In April 1999, a VA 
physician wrote that he had again reviewed the veteran's 
claims file.  The physician provided the opinion that the 
veteran's traumatic cataract did not worsen during his time 
in service.  The physician further opined that the veteran 
did not have glaucoma.

Although the veteran's left eye cataract was not noted when 
he entered service, it was diagnosed just a few weeks after 
he entered service.  At that time, the veteran reported that 
he had been hit in his left eye, with a belt, during 
childhood.  He has repeated that account several times.  
Several physicians have concluded that the cataract in the 
veteran's left eye was traumatic in origin.  Considering the 
diagnosis of the cataract so soon after the veteran entered 
service, the history of a left eye trauma prior to service, 
and the evidence that the cataract was caused by trauma, the 
Board concludes that there is clear and unmistakable evidence 
that the veteran's left eye cataract existed prior to 
service.

A preexisting injury or disease will be considered to have 
been aggravated by service where they is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000).  Whether a disability underwent an 
increase in severity during service is determined based on 
all the evidence of record pertaining to the manifestations 
of the disability before, during, and after service.  
38 C.F.R. § 3.306(b) (2000).

In this case, the service medical records do not indicate 
that the veteran's left eye cataract worsened during service.  
In recent years, the veteran has reported that his left eye 
was injured on two occasions during service.  There is no 
corroboration, however, of any injuries during service.  In 
response to a request for an opinion, a VA physician 
indicated that the cataract in the veteran's left eye had not 
worsened during service.  The Board finds that the 
preponderance of the evidence indicates that the cataract in 
the veteran's left eye did not worsen during service.  
Therefore, the cataract cannot be considered to have been 
aggravated in service.  As the cataract was neither incurred 
nor aggravated in service, service connection is not 
warranted for that disorder.

The veteran's service medical records do not indicate that 
the veteran was found to have glaucoma during service.  A VA 
physician found in August 1982 that the veteran had traumatic 
glaucoma of the left eye.  Later medical reports, however, 
failed to diagnose glaucoma; and a VA physician opined in 
1999 that the veteran did not have glaucoma.  In light of the 
lack of evidence that the veteran had glaucoma during 
service, and the indication that he does not currently have 
glaucoma, the Board denies the claim for service connection 
for traumatic glaucoma of the left eye.



ORDER

Entitlement to service connection for a traumatic cataract 
and traumatic glaucoma of the left eye is denied.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

